Citation Nr: 1516382	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  14-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant's net worth, prior to July 2012, was a bar to payment of Department of Veterans Affairs (VA) improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The appellant is a surviving spouse of a deceased veteran (the Veteran) who had active duty service from June 1942 to November 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of a VA Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  In October 2014, the Board granted the appellant's appeal from July 2012, and remanded the issue of the issue of whether the appellant's net worth, prior to July 2012, was a bar to payment of VA improved death pension benefits case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2014 remand, the Board noted that the appellant had requested a Board hearing at a local VA office via videoconference, the request had not been withdrawn, and in correspondence dated September 17, 2014, the appellant's representative notified VA that she still wanted to attend a Board hearing.  The Board therefore instructed the AOJ to afford the appellant an opportunity to attend a Board videoconference hearing concerning the issue on appeal.  

However, while the a December 2014 RO development worksheet indicates that the scheduling of such hearing was requested, no such hearing was scheduled or conducted, and there is no indication that the appellant withdrew her request for such hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since videoconference Board hearings are scheduled by the RO, the issue of whether the appellant's net worth, prior to July 2012, was a bar to payment of VA improved death pension benefits case is REMANDED for the following action: 

Schedule the appellant for a Board videoconference hearing concerning the issue remaining on appeal.  

 (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

